The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for 18 months.
The motion for new trial was overruled on May 5, 1930, at which time notice of appeal was given. The statement of facts and bills of exception were filed August 4, 1930, which was more than 90 days from the date notice of appeal was given. Article 760, Subdivision 5, Code of Criminal Procedure, provides that the time for filing statement of facts and bills of exception "shall not be so extended as to delay the filing thereof within 90 days from the date the notice of appeal is given." Smith v. State, 115 Tex.Crim. Rep.,27 S.W.2d 217, and authorities cited. *Page 192 
No question being presented for review, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.